ORDER

PER CURIAM.
David R. Steward appeals from the judgment of the trial court denying his motion to modify a previous judgment dissolving his marriage to Shelley C. Vahey. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).